DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Franzen (US 4,230,943 A) in view of Apffel (US 5,331,159 A).
Regarding claim 1, Franzen teaches a sample analysis apparatus (mass spectrometer fig. 1) comprising:
An ion source (col. 2 line 22) configured to generate an ion from an input sample species to form an ionized sample species,
An ion detector (secondary electron multiplier 12) having an input configured to receive the ionized sample species generated from the ion source,
An ion direction changer (particle guide arrangement 13) configured to alter direction of travel of the ionized sample species, but not alter direction of a contaminant species (col. 3 lines 43-56; neutral gases pass through opening 22 in same direction they entered housing 14).
Wherein the ion direction chamber is disposed immediately upstream of the ion detector input (opening of tubular extension 23, fig. 1) such that the contaminant species which is comingling with the ionized sample species generated by the ion source and flowing in the same general direction as the ionized sample species (along axis 11), is inhibited or prevented from entering the detector input.
Franzen does not teach a contaminant species flow direction changer configured so as not to alter the direction of travel of an ionized sample species, wherein the contaminant flow direction changer is upstream of the ion detector.
Apffel teaches a contaminant species flow direction changer (first stage sikker110) configured to alter the direction of the contaminant species which is comingling with the ionized sample generated by the ion source and flowing in the same general direction as the ionized sample species (gases deflected by conical surface, col. 6 lines 17-20). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Franzen to have the skimmer taught by Apffel prior to the mass analyzer, in order to eliminate background gas and ions and allow a pressure differential between the ion source and the mass analyzer in a known manner.
Regarding claim 2, Franzen teaches that the alteration in direction is sufficient to separate the ionized sample species from the contaminant species (ions travel in helical path to detector while contaminant species exits through aperture 22, col. 3 lines 43-56).
Regarding claim 3, Franzen teaches that the ion direction alteration changer is arranged to deflect the path of the ion sample species generated by the ion source and conveyed in a direction away from the ion source (along a helical path to detector entrance 23).
Regarding claim 4, Franzen teaches that the deflection is caused by the establishment of an electro-magnetic field (electric field, col. 3 lines 43-47) about the ion direction changer.
Regarding claim 5, Apffel teaches that the contaminant species flow direction changer is configured to alter the direction of the contaminant species with which the ionized sample species generated by the ion source  is comingled, the alteration in direction being sufficient so as to separate the ionized sample species from the contaminant species.  
Regarding claim 6, Apffel teaches that the contaminant flow direction changer forms a barrier or partial barrier to the passage of the contaminant species.
Regarding claim 7, Apffel teaches that the barrier is positioned between the ion source and the detector (fig. 1, between ion source and mass spectrometer with detector implicitly downstream), and is configured to allow passage of the ionized sample species generated by the ion source (through the orifice in skimmer 110) but prevent or inhibit the passage of the contaminant species.
Regarding claim 8, Apffel teaches that the barrier acts to deflect the contaminant species away from the ion detector input (skimmer 110 deflects neutral gas away from mass spectrometer and therefore also from any subsequent detector).
Regarding claim 9, Apffel teaches that the barrier comprises a discontinuity configured to allow passage of the ionized sample species generated by the ion source but prevent passage of the contaminant species (ions pass through skimmer 10 but contaminants are blocked).
Regarding claim 10, Apffel teaches that the barrier is substantially dedicated to the purpose of allowing passage of the ionized sample species generated by the ion source but preventing or inhibiting the passage of the contaminant species.
Regarding claim 11, Apffel teaches two barriers (skimmers 110 and 125) in a stacked arrangement.
Regarding claim 12, Franzen teaches that the detector is configured such that the ionized sample species generated by the ion source and conveyed along a substantially linear path (along axis 11) requires deviation from its substantially linear path in order to enter the detector input.
Regarding claim 15, Franzen teaches that the ion source is along the axis of the quadrupole (at start of quadrupole, col. 3 lines 32-36), so that the detectors (12) which are displaced from the axis and so do not face generally toward the ion source.
Regarding claim 19, Franzen teaches that the detector has an associated shield configured to deflect a contaminant species away from the detector input (extension 23 blocks part of opening of detector 12; configured to deflect contaminant particles entering detector).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Franzen in view of Apffel and in further view of Yoshinari (US 5,756,993 A).
Regarding claims 13 and 14, Franzen and Apffel teaches all the limitations of claim 1 as described above.  Franzen and Apffel do not teach that the detector is configured or positioned or orientated such that no line of sight is established between the ion source or origin of the sample carrier gas stream and the detector input.
Yoshinari teaches a mass spectrometer having an ion source (3) and carrier gas stream (from GC 1) mounted along the same line of sight as the mass analyzer (4, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Franzen to have an ion source and sample carrier gas stream mounted on the axis of the mass spectrometer as taught by Yoshinari, in order to inject ions in a known simple manner (as Franzen teaches that it is known to mount an ion source coaxially with a mass spectrometer, col. 1 lines 21-22).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Franzen in view of Apffel and in further view of Grotheer (US 5,629,518 A).
Regarding claim 16, Franzen and Apffel teach all the limitations of claim 1 as described above.  Franzen and Apffel do not teach a vacuum chamber which encloses the ion source and the detector, the vacuum chamber having a chamber outlet port in gaseous communication with a vacuum pump so as to allow a vacuum to be established in the vacuum chamber, wherein the chamber outlet port is configured or positioned or oriented such that when the vacuum pump is in operation the contaminant species, comingling with the ionized sample species generated byte ion source and flowing into the same general direction as the ionized sample species, partitions into the chamber outlet port in preference to the detector.
Grotheer teaches a vacuum chamber (12) which encloses the ion source and the detector, the vacuum chamber having a chamber outlet port (in lower section 48) connected to a vacuum pump (col. 16 lines 1-6) so as to allow a vacuum to be established in the vacuum chamber, wherein the chamber outlet port is positioned such that when the vacuum pump is in operation a contaminant comingling with an ion generated by the ion source and flowing in the same general direction of the ion partitions into the chamber outlet port in preference to the detector (i.e. sample gas flowing towards detector 67 will be deflected by electrode 71 and exhausted by the vacuum pump.)
	Regarding claim 17, Grotheer teaches that a barrier (electrode 71) extends between the chamber outlet port and the detector input.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Franzen in view of Hull (US 4,016,421 A).
	Regarding claim 18, Franzen and Apffel teach all the limitation of claim 18 as described above.  Franzen and Apffel do not teach that the detector (electron multiplier 12) is at least partially enclosed so as to prevent or inhibit the contaminant species from contacting an electron emissive surface or an electron collector/anode surface of the detector.
Hull teaches an electron multiplier (215) having a housing (214).
It would have been obvious to one of ordinary skill in the art at the time of the invention to surround the electron multiplier detector of Franzen with a housing as taught by Hull, in order to provide a vacuum for optimal operation of the electron multiplier and prevent contamination.  The housing would necessarily block any contaminant species exiting from the system via the opening (22) of Franzen.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Franzen in view of Apffel and in further view of McCormick (US 3,641,339 A).
Regarding claim 20, Franzen and Apffel teach all the limitations of claim 1 as described above.  Franzen and Apffel do not teach a sample inlet port through which a sample carrier gas carrying the input sample species passes, the sample inlet port being configured to direct a stream of the sample carrier gas and the input sample species toward the ion source. 
McCormick teaches a mass spectrometer comprising an ion source (3) with a sample inlet port through which a sample carrier gas carrying an input sample species passes, the sample inlet port being configured to direct a stream of the sample carrier gas and the input sample species toward the ion generator (fig. 1, col. 2 lines 15-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ion source of Franzen to have the inlet port for a sample and a carrier gas as taught by McCormick, in order to interface the ion source with a gas chromatography system in a known manner for GC-MS analysis with no unexpected result.
Response to Arguments
Applicant’s arguments with respect to claims 1-20, see Remarks filed 25 April 2022, have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881